HORNSBY, Chief Justice
(concurring in the result):
Although I believe that the judgment is properly affirmed, I do not believe the af-firmance should be on the basis that Goza was equitably estopped from asserting the defense of the Statute of Frauds, Ala.Code 1975, § 8-9-2.
I would affirm on the basis that in this ore tenus case the trial court considered the evidence and found that the Johnsons had executed a lease and delivered it to Goza and that Goza had accepted the lease and had paid them for the lease with a draft. I believe that the trial court correctly determined that the extent of performance on both sides made the Statute of Frauds inapplicable as to whether Goza was obligated to pay the draft.